Citation Nr: 0415128	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  98-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral otitis externa.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1998, in which 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied a claim of 
entitlement to a compensable evaluation for bilateral otitis 
externa.  In April 2000, the Board denied the veteran's 
claim; he appealed that decision to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims) (Court) which, by means of an Order 
issued in December 2000, vacated the Board's decision and 
remanded the case to the Board for further action.  In 
October 2001, the Board remanded this case in order to 
accomplish additional development and to address due process 
concerns.

In August 2002, the RO denied claims of entitlement to 
service connection for tinnitus, a disability manifested by 
headaches, and hearing loss.  The veteran perfected his 
appeal of those issues by means of a Substantive Appeal (VA 
Form 9) that was received by VA in August 2003.  Those issues 
are also before the Board at this time, and, together with 
the veteran's claim for a compensable evaluation for 
bilateral otitis externa, are the subject of this REMAND 
decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required by him.


REMAND

In the Substantive Appeal received by VA in August 2003, the 
veteran, through his accredited representative, requested 
that he be accorded a personal hearing before a Member of the 
Board (a position now known as Veterans Law Judge), to be 
accomplished by means of videoconferencing.  Due process 
requires that he be accorded such a hearing prior to further 
consideration of the claims on appeal.

This case is therefore REMANDED for the following:

The veteran is to be scheduled for a 
personal hearing, to be conducted via 
videoconferencing, before a Veterans Law 
Judge, sitting at the Board in 
Washington, DC.  The hearing is to be 
scheduled by the RO pursuant to the 
procedures for such personal hearings and 
in accordance with applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this case should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




